DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on, as submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Please note the reference of Maia, 2011 (cited in the IDS of 9/19/2019), has been considered. This reference has also been relisted on a PTO-892 to more precisely cite the reference as follows:  
Maia MF and Moore SJ "Plant-based insect repellents: a review of their efficacy, development and testing" Malaria Journal 2011, 10(Suppl 1):S11, 15 pages; doi:10.1186/1475-2875-10-S1-S11.  (Year: 2011))

and to provide a high resolution image of the reference in the instant application.

	An initialed copy each considered IDS has been placed in the application file.
	
EXAMINER’S COMMENT
Claims 1-6 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable  - as amended within the Examiner's Amendment set forth below.

EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner's amendment was given in a telephone interview with Kevin MacKenzie on September 27, 2021.

In the claims:
In claim 1 at line 2, the phrase “including active” has been amended to recite the following:   --including effective amounts therefor of active--.

In claim 2 at line 5, the term “Geraniol” has been amended to recite the following:	  
--geraniol--.

In claim 2 at line 7, the term “Steric” has been amended to recite the following:	
--steric--.

In claim 3 at line 3, the phrase “including active” has been amended to recite the following:   --including effective amounts therefor of active--.

In claim 4 at line 5, the term “Geraniol” has been amended to recite the following:	
--geraniol--.


In claim 4 at line 7, the term “Steric” has been amended to recite the following:	
--steric--.

In claim 5 at line 2, the phrase “including active” has been amended to recite the following:   --including effective amounts therefor of active--.
	
In claim 6 at line 1, the phrase “claim 1” has been amended to recite the following:   
-- claim 5--.

In claim 6 at line 4, the term “Geraniol” has been amended to recite the following:	
--geraniol--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to topical mosquito-repellent compositions in form of lotion (claims 1-2) or spray (claims 5-6), and a method of repelling insects therewith (claims 3-4), wherein the mosquito-repellent lotion comprises in effective amounts therefor the combination: soybean oil, cinnamon oil, clove oil, thyme, geraniol, bee's wax, sunflower oil, triethyl citrate, water, vanillin, steric acid, xanthan gum, and lecithin; and the mosquito-repellent spray comprising: peppermint oil, clove oil, rosemary oil, geraniol, sunflower oil, triethyl citrate, water, vanillin, monolaurin, and lecithin -  which such combination is not taught or reasonably suggested by the prior art. For example, the instant claims are distinguished over (i) related US Pat. No. 11,045,414 which the reference patent as claimed therein is drawn to combinations having materially distinguished combinations of ingredients, and (ii) Manhas et al, US 2014/0242199 A1), which reference application publication teaches “pesticidal natural oil comprises one or more of neem oil, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J KOSAR/Primary Examiner, Art Unit 1655